DETAILED ACTION

The following is a final office action is response to communications received on 01/05/2021.  Claims 21-40 are currently pending and addressed below.  Claims 35-40 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. 
On pages 4-5, applicant argues that Tornier teaches wherein plate (13) of finger (16) abuts a portion of one-piece element (36) and not the end of the bone as recited in Claim 21.  Further, applicant argues that plate (13) is not “configured for non-engaging abutment of an end of the first bone and translational movement thereon as recited in claim 21.
The examiner respectfully disagrees.  Claim 21 merely requires that the platform is “configured for non-engaging abutment of an end of the first bone”.  There is no requirement that the platform is configured to attach directly
On page 5, applicant argues that Tornier fails to teach a hemi-arthroplasty.
The examiner respectfully disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., hemi-arthroplasty) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On page 5, applicant argues that the plate of Tornier provides only rotatory motion and is not configured for translational movement as recited in claim 21.  According to the instant specification, "translation movement of the second bone in relation to the first bone" means "non-pivoting movement of the second bone in relation to the first bone. This can also be described as sliding movement."  In other words, translation movement is motion in which all points of a moving body move uniformly in the same line or direction. If an object is executing translation motion or movement, then there is no change in its orientation relative to a fixed point. 
Firstly, it is unclear how the convex/concave curvature of the instant platform (34), as illustrated in Figs 3A & 3F, would result in a purely translational (i.e., linear) movement as argued by the applicant.  As best understood, articulation/movement between the metacarpal and the trapezium would result in both a pivoting motion of the ball (10) within the socket (32) and surface articulation of the platform (34) and the trapezium.  As there are multiple radii and curvatures involved in these two couples, it is uncertain how the device can undergo “non-pivoting movement” of the second bone in relation to the first bone and incur “no change in its orientation relative to a fixed point
Secondly, as shown in Tornier Figs 7 & 8, the articulation between the surfaces of components (13) and (36) could be reasonably interpreted as translation occurring along curvi-linear path.  As argued by applicant, “if an object is executing translation motion or movement, then there is no change in its orientation relative to a fixed point.”  As the platform (13) travels over the surface of (36), there is no change in the orientation of the platform with regards to at least the apex of component (36).  
On page 6, applicant argues that Ege fails to teach wherein “an articulating coupling provided between the first and second parts allowing controlled articulation of the first and second bones” as required in claim 21. Applicant argues that the screw holes 46, 48 are "provided for additional stability to the assembly by fixing the ball joint components 26, 40” and would therefore inhibit controlled articulation of the first and second bones.  
The examiner respectfully disagrees.  Prior to the tightening of the set screws (i.e., during impanation), Ege allows for controlled articulation between the first and second bone.
On pages 8-9, applicant’s arguments with respect to the rejection of claim 30 in view of Pequignot has been fully considered and are persuasive.  The rejection of Claim 30 in view of Pequignot has been withdrawn.
On page 10, applicant requests that the double patenting rejection be held in abeyance.  Respectfully, this request is denied.  Per MPEP 804, “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,265,186.  The elements of the instant application are to be found in the Patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the patent and instant application claim an implant for a mammalian first carpometacarpal joint for spacing a trapezium bone of the joint from a first metacarpal bone of the joint while allowing translational movement of the first metacarpal bone in relation to the trapezium bone, the implant comprising: (a) a distal part configured for intramedullary engagement with an end of the first metacarpal bone, 3Application No.: 16/271,452 Attorney Docket No. 00217-0001-01000 (b) a proximal part having a platform configured for non-engaging abutment of an end of the trapezium bone and translational movement thereon, the platform having 
As the structural limitations and orientations of the shoulder prosthetic components is the same, the language set forth in both the instant application and the patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the patented claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-24 & 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tornier (US 7,033,396).
Regarding Claim 21, Tornier teaches an implant (Figs 7-9) for a mammalian bone joint for spacing a first bone of the joint from a second bone of the joint while 
Regarding Claim 22, Tornier teaches wherein the articulating coupling is a ball and socket joint (Figs 7-8).  
Regarding Claim 23, Tornier teaches wherein a socket of the ball and socket joint is contained within the first part (Fig 7).  
Regarding Claim 24, Tornier teaches wherein the bone joint is one of a saddle joint, a metatarsophalangeal joint, or a glenohumeral joint (G/H).
Regarding Claim 28, Tornier teaches wherein a length of the platform along a longitudinal aspect (Fig 8) is longer than a width of the platform along a transverse aspect (Fig 7).
Claim(s) 21-28 & 30-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ege (US 6,284,000).
Regarding Claim 21, Ege teaches an implant (10) for a mammalian bone joint for spacing a first bone of the joint from a second bone of the joint while allowing translational movement of the second bone in relation to the first bone, the implant comprising: (a) a first part (12 & 14) configured for intramedullary engagement with an 
Regarding Claim 24, Ege teaches wherein the bone joint is one of a saddle joint, a metatarsophalangeal joint, or a glenohumeral joint.  
Regarding Claim 25, Ege teaches wherein a proximal surface of the platform includes a concave curvature (38) and a convex curvature (rounded area between articular surface 38 and the peripheral wall of 20).  
Regarding Claim 26, Ege teaches wherein the concave curvature is along a longitudinal aspect of the platform (Fig 3A).  
Regarding Claim 27, Ege teaches wherein the convex curvature is along a transverse aspect of the platform (Figs 3 & 3A).  
Regarding Claim 30, Ege teaches an implant (10) fully capable of being implanted in the first carpometacarpal joint for spacing a trapezium bone of the joint from a first metacarpal bone of the joint while allowing translational movement of the first metacarpal bone in relation to the trapezium bone, the implant comprising: (a) a distal part (12 & 14) fully capable of being configured for intramedullary engagement with an end of the first metacarpal bone, 3Application No.: 16/271,452Attorney Docket No. 00217-0001-01000(b) a proximal part (20) having a platform fully capable of being configured for non-engaging abutment of an end of the trapezium bone and translational movement thereon, the platform having a proximal surface including a 
Regarding Claim 31, Ege teaches wherein the proximal surface of the platform further includes a concave curvature (38) along a longitudinal aspect of the platform (Fig 3A).  
Regarding Claims 22 & 32, Ege teaches wherein the articulating coupling is a ball (40) and socket (28 & 32) joint.  
Regarding Claims 23 & 33, Ege teaches wherein a socket of the ball and socket joint is contained within the distal part (Fig 4)  
Regarding Claims 28 & 34, Ege teaches wherein a length of the platform along a longitudinal aspect is longer than a width of the platform along a transverse aspect (Fig 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tornier (US 7,033,396).
Regarding Claim 29, as set forth supra, Tornier discloses the invention substantially as claimed.  However, Tornier does not specifically disclose wherein a distal surface of the platform includes a convex curvature along a transverse aspect of the platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to, if not already convex, construct the distal surface of the platform as a convex curvature along a transverse aspect of the platform.
Tornier teaches wherein the distal surface of platform (13) along a longitudinal aspect is convex and mirrors the shape of the proximal articulating surface (S1) (Fig 8).  Tornier (Fig 7) appears to illustrate the same convex curvature mirroring the articulating surface (S’1) in the transverse aspect.  However, if not clearly taught by Tornier, it would have been obvious to one of ordinary skill in the art to construct the distal surface of the platform to include a convex curvature along a transverse aspect of the platform in order to mirror the articulating surface.  Having the proximal and distal surfaces conform to the same curvature would allow for even stress distribution and easier fabrication.  Further, providing said convex curvature would allow for the nesting of the platform (13) within component (36) (Fig 7) during extreme abduction and adduction of the humerus.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN AINSLEY DUKERT whose telephone number is (571)270-3258.  The examiner can normally be reached on Mon-Fri 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRIAN A DUKERT/Primary Examiner, Art Unit 3774